Citation Nr: 1226147	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-18 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain with degenerative changes, evaluated as 10 percent disabling prior to November 28, 2008, and as 20 percent disabling from November 28, 2008. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and her spouse
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to September 1978. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for an increased rating for her low back disability, then evaluated as 10 percent disabling.  Based on the receipt of additional information, including the report of a VA examination, the RO, by rating action dated in May 2009, assigned a 20 percent evaluation for lumbar strain with degenerative changes, effective November 28, 2008.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for a total rating will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Since the Veteran indicated that he was unemployable in his hearing testimony before the undersigned in August 2010, the Board accepted jurisdiction of this matter.

In December 2010, these matters were remanded for further development, to include a VA examination.

In April 2012, after the issuance of the March 2012 supplemental statement of the case (SSOC), the Veteran requested that she be afforded an additional 30 days in order to submit additional medical evidence.  No additional evidence has been received.


FINDINGS OF FACT

1.  For the period prior to November 28, 2008, the Veteran's lumbar strain with degenerative changes is not shown to have been manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less or combined range of thoracolumbar motion 120 degrees or less; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is not shown; incapacitating episodes are not shown; separately ratable neurological symptoms; and the spine is not ankylosed.  

2.  From November 28, 2008, the Veteran's service connected lumbar strain with degenerative changes is not shown to have been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or by favorable ankylosis of the entire thoracolumbar spine; separately ratable neurological symptoms or incapacitating episodes of intervertebral disc syndrome were not shown.

3.  The evidence of record does not demonstrate that the Veteran's service-connected disabilities preclude her from securing and maintaining substantially gainful employment.


CONCLUSION OF LAWS

1.  The criteria for increased ratings for lumbar strain with degenerative changes, currently evaluated as 10 percent disabling prior to November 28, 2008, and as 20 percent disabling therefrom have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5237 (2011).

2.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000  (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will  seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of this claim prior to the initial adjudication.  While this notice preceded the Dingess holding, a May 2008 letter explained how VA establishes disability ratings and effective dates.  Such communication also informed her of the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  Following this letter the claims were readjudicated, curing any timing defect.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); Prickett, 20 Vet. App. 370, 376 (2006).

Regarding the TDIU claim, appropriate notice was sent to the Veteran in December 2010.  Such notice included information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed her of how VA determines disability ratings and effective dates.  Thus, the notice requirements under the VCAA have been fully satisfied.  Accordingly, no further action is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of private and VA treatment and examination.  Moreover, her statements, to include testimony, in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was afforded VA examinations in September 2005, November 2008 and pursuant to the Board remand, in December 2010 and January 2012.  The Board finds that the examinations are adequate because, as shown below, they were based upon consideration of the pertinent medical history, her lay assertions and current complaints, and because they describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board also finds that there was substantial compliance with the December 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to arrange for the Veteran to undergo an orthopedic examination in order to assess the current severity of her service-connected disabilities, to include whether or not such disabilities would preclude her from securing and following substantially gainful employment.  This was accomplished in December 2010, and January 2012.  The examiner included the requested opinion and furnished a rationale to explain the conclusions.

The Board's December 2010 remand also instructed the AMC/RO to readjudicate the claim and furnish a SSOC if the claim was denied.  This was accomplished by a March 2012 SSOC.  

For these reasons, the Board finds that there was substantial compliance with the December 2010 remand directives.  Accordingly, no further remand is necessary as to this issue.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran contends that the current ratings assigned are not adequate for her service-connected low back disability. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and  injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate in claims for increase, when factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id. "Staged" ratings have been assigned for the Veteran's low back disability by the RO, and both "stages" are being considered.

Disabilities of the spine are evaluated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

The General Rating Formula pertinent to the lumbosacral spine provide a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50% or more of the height.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm and guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is assigned for unfavorable ankylosis of the entire spine. 
For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right later rotation is 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  General Rating Formula, Note (2). 

Intervertebral Disc Syndrome (IVDS), Code (5243), is rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation. 

When evaluating musculoskeletal disabilities, VA must, in addition to applying schedular criteria, functional loss of a joint due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 (regarding arthritis) are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Here, in comparing the Veteran's symptoms during the period of appellate review to the rating criteria, the Board finds that the service-connected low back disability does not warrant an evaluation in excess of the currently assigned staged ratings.

On September 2005 VA examination, the Veteran reported constant back pain with any lifting, bending, twisting, or carrying.  She reported pain that radiates down her right leg.  However there was no decrease in sensation.  She denied any bowel or bladder defects, or incapacitating episodes.  She was able to perform all activities of daily living.  She denied any use of assistive devices such as a cane or crutches.  Physical examination revealed a normal gait; she was able to rise upon her toes and rock back on her heels without difficulty; she had lumbar tenderness with palpation; there were no muscle spasms seen; forward flexion was to 90 degrees, lateral flexion was to 24 degrees bilaterally, lateral rotation was to 32 degrees bilaterally, and extension was to 20 degrees.  The examiner observed mild pain at the end of all motion, but it did not limit motion.  The examiner also estimated that the Veteran would lose between 15 and 20 degrees of her overall range of motion, muscle strength, coordination, and fatigability of her lumbar spine due to repetitive movement.  The EMG was read as normal ruling out radiculopathy.  The examiner found that the Veteran's low back disability did not affect her home life, nor was it incapacitating.

During the May 2008 RO informal conference, the Veteran reported that her low back symptoms had increased in severity.  However, she had not sought any recent treatment.

On November 2008 VA examination, the Veteran reported intermittent pain.  She reported that there is always a tightness with range of motion.  She denied numbness, tingling, tremors, weakness, or radiating pain down her leg.  She also denied any bowel or bladder dysfunction.  She wore a back brace.  Objectively, physical examination revealed no swelling, deformity, or discoloration of the lumbar spine; there was tenderness with palpation; forward flexion was to 40 degrees; lateral flexion was to 25 degrees bilaterally; lateral rotation was to 32 degrees bilaterally; back bending was to 30 degrees.  Straight leg raising was negative, as was crossover and Patrick fabere.  The examiner indicated that an additional loss of between 15 to 20 degrees of her overall range of motion, strength, coordination, and fatigability associated with repetitive movement could be expected.  There were no incapacitating episodes.  There was also no neurological dysfunction.  The Veteran was able to perform her activities of daily living.  

VA records dated from December 2008 to April 2010 show treatment for her low back disability.  At a May 2009 VA neurosurgery outpatient visit, range of motion studies revealed forward flexion to 60 degrees, with extension to 15 degrees with low back pain and radiation into the right flank.  Extension and rotation were to 15 degrees, and lateral bending was to 15 degrees.  Also at that time, neurologic and motor strength findings were essentially normal, except that she had difficulty engaging her hip extensors from a prone position.  

During the August 2010 Board hearing, the Veteran testified that her low back was stiff in the morning until she showered with hot water.  She had indicated when examined by the VA in November 2008 that she was able to walk for approximately two miles.  However, she stated that she was only able to walk about 1/2 a mile before her back became tender.

Upon VA examination in January 2012, the Veteran denied radicular symptoms.  She indicated that her back pain was worse than it had been in 2008.  She used a heating pad and took medications to control her pain symptoms.  She was not taking any muscle relaxers.  She reported that she could walk unlimited distances until her ankle (not her back) bothered her.  She denied flare-ups of low back symptomatology.  

Objectively, forward flexion was to 50 degrees.  There was no additional loss of forward flexion with three additional repetitions of range of motion and there was no indication of ankylosis.  There was lumbar tenderness and full motor strength in the hips and knees.  Reflexes were slightly hyperactive but straight leg testing was negative and there were no signs or symptoms of radiculopathy.  

Rating in excess of 10 percent prior to November 28, 2008

On careful review of the record, the Board finds no basis for an increased evaluation during the period in question.   

Incapacitating episodes of disc disease are neither shown, nor have such been alleged.  Thoracolumbar forward flexion has consistently been greater than to 60 degrees, and the combined ranges of motion have consistently exceeded 120 degrees.  Moreover, even though an examiner in September 2005 estimated an additional loss of 15 to 20 degrees with repetitive movement, even accounting for this her motion was still not limited to the extent required for an increased rating.   Furthermore, subsequent examinations failed to demonstrate any additional functional limitation upon repetitive movement.

The Veteran has not complained of muscle spasm, and spasm was not noted on examination.  Severe guarding likewise was not noted.  The spine is not ankylosed.  The evidence did not reveal any additional separately ratable neurological symptoms.  The disability picture presented does not warrant a rating in excess of 10 percent under any applicable criteria.  

20 percent from November 28, 2008

The evidence does not show that since November 28, 2008, forward flexion of the Veteran's thoracolumbar spine was limited to 30 degrees or less, even considering additional limitation of function due to DeLuca factors.  The evidence does not reveal any additional separately ratable neurological symptoms and the record is also silent for findings of favorable ankylosis.  

In summary, the Veteran's low back disability did not meet the criteria for the next higher (40 percent rating) at any time since November 28, 2008.

Extraschedular considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluations are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected lumbar disability, but the medical evidence reflect that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011). 

A TDIU for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1). 

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor may advancing age be considered. 

In this case, the Veteran is currently service-connected for right ankle disability, evaluated as 10 percent disabling, effective July 25, 2005, and for low back disability, evaluated as 20 percent disabling, effective November 28, 2008.  These are her only service connected disabilities; therefore her total combined rating for service-connected disabilities is 30 percent.  Thus, the Veteran has not met the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a).  Nevertheless, the claim may still be referred to the Director, Compensation and Pension Service, for an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities." 38 C.F.R. § 4.16(b).

As indicated in her initial application, the Veteran was last employed full-time in November 2006, and her occupation was retail worker.  She became too disabled to work at all by November 2007.  In a January 2012 statement, the Veteran clarified that she had a part-time job at Target Department Store during the Christmas pre-season for about two months; however due to her low back and right ankle disabilities, she was unable to continue in the position.

Employment information received from Target Corporation documents that the Veteran was employed by them from November 7, 2006, to December 31, 2006, in a seasonal food service position.  

A review of the Veteran's vocational rehabilitation file reveals that she was discontinued from the program in the 1980's due to personal and financial reasons.

On December 2010 VA examination, the examiner opined in pertinent part, regarding employability:

"In regards to employability it is felt by this examiner that the service-connected spine and ankle disabilities do not preclude this Veteran from securing and following substantial gainful employment.  It is felt that the ankle condition with the appropriate shoe wear would not preclude this Veteran from standing and walking in a retail sales environment.  It is felt that the ideal employment condition would be that of some alternating sitting and standing activities, especially for the service-connected lower back condition."

Despite the Veteran's assertion that she is unable to work due to her service-connected low back and right ankle, the record does not support this.  Indeed, the December 2010 VA examiner found that with appropriate shoe wear, the Veteran would not be precluded from standing and walking in retail; and in the alternative, in regards to her low back disability, she would be able to engage in substantial employment if she were to alternate sitting and standing activities.  Moreover, the evidence fails to demonstrate a significant change in her service-connected disabilities since the writing of that opinion.  Indeed, forward flexion of the lumbar spine was to 50 degrees upon examination in January 2012, which was actually a greater range of motion than that demonstrated back in November 2008.  Additionally, the January 2012 examination noted that there was no additional loss of motion with repetition.  While lateral flexion was slightly lower in 2112 than it had been in 2008, it was higher than shown in a 2009 treatment record.  The Veteran also had a greater range of rotation in 2012 than was shown in 2009.  Overall then, there is no clear indication of a worsening of the Veteran's disability picture since the rendering of the December 2010 opinion on employability such as to require that an addendum be obtained.

In sum, the Board finds that the record fails to show that any of the Veteran's service-connected disabilities have caused her to be unable to obtain or retain substantially gainful employment. 

For these reasons, the Board concludes that the record evidence establishes that the Veteran's service-connected disabilities, alone, do not prevent her from securing or following a substantially gainful occupation, and as such she does not meet the criteria for a TDIU.  Moreover, there is no basis for referral of this case for extra-schedular consideration.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

					
						(CONTINUED ON NEXT PAGE)



ORDER

Increase ratings for lumbar strain with degenerative changes, evaluated as 10 percent disabling prior to November 28, 2008 and 20 percent disabling therefrom is denied.

Entitlement to TDIU is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


